                           UNITED STATES
           Case 1:16-cv-10358-DPW        DISTRICT
                                   Document        COURT
                                            113 Filed 08/08/19 Page 1 of 5
                            DISTRICT OF MASSACHUSETTS


       JAMES W. CAUGER,

       Plaintiff,                                                                  CIVIL ACTION NO.
                                                                                   1:16-cv-10358-DPW
       v.

       TEXAS INSTRUMENTS,
       INCORPORATED and JOHN DOE,

       Defendants.


       FRANK TORNGREN,

       Plaintiff,                                                                  CIVIL ACTION NO.
                                                                                   1:16-cv-12343-DPW
       v.

       TEXAS INSTRUMENTS,
       INCORPORATED and JOHN DOE,

       Defendants.


       BRETT TORNGREN,

       Plaintiff,                                                                  CIVIL ACTION NO.
                                                                                   1:16-cv-12345-DPW
       v.

       TEXAS INSTRUMENTS,
       INCORPORATED and JOHN DOE,

       Defendants.



            DEFENDANT TEXAS INSTRUMENTS INCORPORATED’S MOTION
                          FOR PROTECTIVE ORDER

       NOW COMES the Defendant, Texas Instruments (“TI”), and hereby moves that this

Honorable Court enter a Protective Order pursuant to Fed. R. Civ. P. 26(c) limiting the scope of

deposition topics identified by Plaintiffs in their recent 30(b)(6) deposition notice.1 Many of the


       1
         TI has filed a single response to Plaintiffs’ Deposition Notice in reply to Plaintiffs’ single notice.
       However, TI maintains that each of these three cases have distinct claims, exposure time periods,
       and medical allegations, and as a result, potentially have different discovery issues. TI reserves its
       right to present supplemental separate responses for each individual case.
deposition topics
         Case     have no relevance to the
               1:16-cv-10358-DPW           Plaintiffs’113
                                        Document       remaining
                                                           Filed claims pertaining
                                                                 08/08/19    Pageto2 alleged
                                                                                     of 5 non-

work related exposures and have gone well beyond the scope of discovery identified by Judge

Woodlock in his March 31, 2018 Order.2

       Furthermore, the deposition of the Defendant has been noticed to take place in Boston,

Massachusetts. It should instead be conducted in the place of the Defendant’s corporate

headquarters in Dallas, Texas. As such, the Defendant requests that this Honorable Court issue

an Order limiting deposition topics to Schedule A items numbered 1, 2, 3, 13, 25, 26, 27, and 28,

and Order that the deposition occur in Dallas, Texas on August 30, 2019.

       On August 1, 2019, in connection with Judge Kelley’s order, counsel for both parties

engaged in a meet and confer where the Defendant’s position was outlined. Counsel for the

Plaintiff agreed to let the Defendant know by August 6, 2019 if they would agree to limit the

scope of deposition and whether he would agree to conduct the deposition in Dallas, Texas.

Plaintiff informed Defendant on August 8, 2019 in the Joint Status Report that they intend to file

a Motion to Compel regarding the deposition. In response, the Defendant hereby files this

instant motion.

       As grounds therefore, and as is explored in detail in the accompanying memorandum, the

Defendant states the following:

       1.       Despite many written discovery conferences and exchanges regarding the scope

                of discovery, the Plaintiffs continue to seek discovery beyond the scope

                articulated by Judge Woodlock when he dismissed all work related exposure



       2
         The Plaintiffs have failed to prove how any of the deposition topics are relevant and proportional
       to the three personal injury claims that remain. Each Plaintiff has a very specific and limited
       alleged exposure period and there has been no determination or suggestion as to how any of these
       alleged exposure periods are correlated to the specific (and varying) alleged medical outcomes of
       the plaintiffs, and the overly broad deposition topics are not appropriately tailored to reflect these
       claims. For example, Mr. Cauger recently testified that he had no exposure to the Shpack Landfill
       and that he worked at the Forest Street Facility only from 1957-1959. There has been no attempt
       to limit the deposition topics to reflect this very narrow time of alleged exposure or to correlate this
       limited time with any chemical that he was exposed to and his ultimate medical outcome.
       Similarly, Mr. Brett Torngren testified at his deposition that he only worked at the Forest Street
       Facility from 1984-1987. He has sustained testicular cancer. The plaintiff has failed to
       demonstrate how Mr. Torngren’s limited time at the Forest Street Facility could have exposed Mr.
       Torngren to any chemicals that are alleged to be correlated with his diagnosis of testicular cancer.
       Ultimately, the deposition topics fail to seek appropriately tailored information and further fail to
       respect Judge Woodlock’s Order on discovery being limited to non-work related exposures.
        Case allegations. The Defendant
             1:16-cv-10358-DPW          now moves
                                    Document   113for Filed
                                                      a protective orderPage
                                                            08/08/19     limiting the5
                                                                               3 of

              deposition topics to those which could conceivably relate to non-work related

              exposures. Namely, Schedule A items numbered 1, 2, 3, 13, 25, 26, 27, and 28.

              Please note that Schedule A topics 1 and 3 are the same.

       2.     Deposition topic numbers 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21,

              22, 23, and 24 are not relevant, are overly broad in time and scope, and are

              contrary to the express direction of Judge Woodlock’s prior rulings. See ECF 46,

              ECF 52. Please note that topics 19, 20, and 21 are the same as topics 14, 15, and

              16 respectively. These topics seek information without any date limitation (but

              presumably dating back to the 1950s), or any limitation to particular chemicals

              that are allegedly linked to the specific Plaintiff’s personal injury claims. Further,

              they seek information that is only associated with possible exposures at the

              Plaintiffs’ work locations at the Forest Street Facility in Attleboro, MA.

       3.     Further, the deposition topics are so broad in time, scope, and requested detail that

              no person or reasonable group of persons could know or reasonably acquire the

              information- let alone retain it- due to the time and burden such an investigation

              would involve.

       4.     Finally, the deposition of a corporate defendant witness should occur where the

              Corporate Defendant is domiciled particularly when, as in this instance,

              Defendant has no outstanding corporate facilities in Massachusetts.

For these reasons, the Court should grant TI’s Motion for Protective Order.
                          Respectfully
Case 1:16-cv-10358-DPW Document   113 submitted   by,
                                        Filed 08/08/19 Page 4 of 5
                          TEXAS INSTRUMENTS
                          INCORPORATED,
                          By its attorneys,

                             /s/Katharine S. Perry, Esq.
                             Katharine S. Perry | BBO No. 634167
                             Stephanie M. Chesney| BBO No. 672790
                             MANNING GROSS + MASSENBURG,
                             LLP
                             125 High Street
                             Boston, MA 02110
                             T: 617.670.8506
                             F: 617.670.8801
                             E: kperry@mgmlaw.com
                             E: schesney@mgmlaw.com
Case 1:16-cv-10358-DPW Document 113 Filed 08/08/19 Page 5 of 5



         LOCAL RULE 7.1(a)(2) CERTIFICATE

         Counsel for Texas Instruments Incorporated hereby certifies that
         counsel for Texas Instruments Incorporated, in good faith has
         conferred with counsel of record for Plaintiff with respect to the
         issues raised in this Motion but were unable to obtain assent to the
         relief requested.

         Dated: August 8, 2019 /s/ Katharine S. Perry
                                 Katharine S. Perry




         CERTIFICATE OF SERVICE

         I, Katharine S. Perry, hereby certify that this document filed
         through the ECF system will be served electronically to the
         registered participants as identified on the Notice of Electronic
         Filing [NEF] on August 8, 2019.

         Dated: August 8, 2019 /s/ Katharine S. Perry
                                 Katharine S. Perry
